                                                                                        I:ILED
                                                                                 U.S. DISTRICT COURT
                                                                               MIDDLE DISTRICT OF
                                                                                                  TENN.

                        IN THE UNITED STATES DISTRICT COURT                         APR 19 2011
                            MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                                    NO.                    -il
                                                                                    D     Y CLERK

       V.                                        )
                                                                    18 U.S.C. § 875(c)
JASON SULIAMAN STOKES                            )

                                   INDICTMENT
       THE GRAND JURY CHARGES:

       Between on or about June 30, 2020, and on or about July 17, 2020, in the Middle District

of Tennessee, JASON SULIAMAN STOKES knowingly and willfully did transmit in interstate

commerce communications to Person 1, and the communications involved threats to injure or kill

the person of another: to wit, individuals living in the government subsidized housing project

known as Summit Heights, located in Clarksville, Tennessee; individuals present at the Fort

Campbell Postal Exchange, located in Clarksville, Tennessee; and individuals present at the

Clarksville Police Department, located in Clarksville, Tennessee.

       All in violation of Title 18, United States Code, Section 875(c).




MARY JANE STEWART
ACTING UNITED-STATES ATTORNEY
                to   ,,e,,
KATHRYN RISINGER
ASSISTANT UNITED STATES ATTORNEY




    Case 3:21-cr-00040 Document 24 Filed 04/19/21 Page 1 of 1 PageID #: 69
